DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Allowable Subject Matter
Claims 22-29 and 31-58 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention describes a method for wireless communication at a user equipment (UE), comprising: monitoring a plurality of physical downlink control channel (PDCCH) candidates for downlink control information (DCI) from a plurality of base stations; receiving the DCI in the PDCCH candidates from the plurality of base stations, wherein each PDCCH candidate that includes the DCI from one base station maps to a PDCCH candidate that includes the DCI from another base station; combining the DCI received from the plurality of base stations in the plurality of PDCCH candidates; and receiving data from or transmitting data to at least one of the plurality of base stations based at least in part on the combined DCI.  The closest prior art, Yang et al. (US 2018/0279273 A1) discloses a base station having multiple antenna panel each transmitting a physical downlink control channel (PDCCH) comprises same downlink control information (DCI) to a user equipment, the user equipment receives first and second downlink control signal and receive downlink date according to the first downlink a plurality of base stations; receiving the DCI in the PDCCH candidates from the plurality of base stations, wherein each PDCCH candidate that includes the DCI from one base station maps to a PDCCH candidate that includes the DCI from another base station; combining the DCI received from the plurality of base stations in the plurality of PDCCH candidates.  This distinct features have been added to independent claim 1, and similar features have been added to independent claims 22, 43, and 51, thus rendering claims 22-29 and 31-58 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Goktepe et al. (US 2020/0374051 A1) teaches receiving DCI from different antennas and combine the DCI message 210 detected from the first region 200 and the signal from region 212 in the second control region 200', the combined message will be decodable for the UE or will have an increased signal quality.
Hwang et al. (US 2018/0227942 A1) discloses techniques of DCI messages aggregation.
Hang et al. (US 2020/0170000 A1) discloses an indication method and apparatus, and information determining method and apparatus for indicating beams for transmitting downlink control information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        7/31/2021